  Case 16-28583       Doc 43     Filed 06/26/19 Entered 06/26/19 20:49:10             Desc Main
                                   Document     Page 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                       )     Case No: 16-28583
                                    )
     Danielle R Gaddy               )     Chapter 13
                                    )
                                    )     Judge: Deborah L. Thorne
                   Debtor(s)        )
_________________________________________________________________________

                                      NOTICE OF MOTION

TO:    Danielle R Gaddy, 3322 Clinton Ave, Apt. 1N Berwyn IL 60402 via mail

       Trustee Marilyn Marshall, 224 S. Michigan Ave., #800, Chicago, IL 60604 via ECF
       clerk’s electronic delivery system

       U.S. Trustee, 219 S. Dearborn Suite 873, Chicago IL 60604 via ECF clerk’s electronic
       delivery system

       See attached service list

       PLEASE TAKE NOTICE that on July 17, 2019 at 10:00 a.m., I shall appear before the
Honorable Deborah L. Thorne at the Dirksen Federal Court, 219 S. Dearborn, Courtroom 613,
Chicago, Illinois 60604, or any Judge presiding and then and there present the Motion, a copy of
which is attached hereto.

                                                      By:     /s/ David H. Cutler
                                                              David H. Cutler

                                   CERTIFICATE OF SERVICE

        I, David H. Cutler, hereby certify that I caused to be served, electronically or through U.S.
Mail, a copy of the foregoing Notice and Motion upon the parties named above on June 26, 2019
before the hour of 10:00 p.m.


                                                      By:     /s/ David H. Cutler
                                                              David H. Cutler, esq.
                                                              Counsel for Debtor(s)
                                                              Cutler & Associates, Ltd.
                                                              4131 Main St.
                                                              Skokie, IL 60076
                                                              Phone: (847) 673-8600
  Case 16-28583         Doc 43   Filed 06/26/19 Entered 06/26/19 20:49:10         Desc Main
                                   Document     Page 2 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                       )     Case No: 16-28583
                                    )
     Danielle R Gaddy               )     Chapter 13
                                    )
                                    )     Judge: Deborah L. Thorne
                   Debtor(s)        )
_________________________________________________________________________

                    MOTION TO MODIFY PLAN POST CONFIRMATION

       NOW COMES the Debtor, Danielle R Gaddy, (hereafter referred to as “the Debtor”), by

and through her attorneys, The Law Offices of Cutler & Associates, Ltd., to present this Motion

and state as follows:

   1. This Court has jurisdiction over this proceeding pursuant to 28 USC 1334 and this is a

       "core proceeding" under 28 USC 157(b)(2).

   2. The Debtor filed for relief under Chapter 13 of the United States Bankruptcy Code on

       September 7, 2016 and her Plan was confirmed.

   3. The Debtor’s confirmation Order provides for a plan payment of $499 for 2 months then

       increased to $505 for 58 months with unsecured creditors receiving at least 10% of their

       unsecured claims.

   4. The Debtor’s plan was modified on October 4, 2017 increasing the Debtor’s plan

       payment to $536 a month until the end of the plan.

   5. The Debtor’s plan was modified on August 8, 2018 increasing the Debtor’s plan payment

       to $580 a month until the end of the plan.

   6. The Debtor has paid in $17,302.54 into the Chapter 13 plan, she is on payroll control and

       plan payments have been coming out since the beginning of the plan.
  Case 16-28583        Doc 43    Filed 06/26/19 Entered 06/26/19 20:49:10               Desc Main
                                   Document     Page 3 of 3


   7. The Debtor had received a tax refund for tax year 2018 in the amount of $1,699 and her

       confirmed plan requires turnover of the full amount of the tax refund. (See Exhibit A)

   8. The Debtor failed to turn over her tax refund because she incurred out of pocket costs for

       repairs to her vehicle and she incurred medical bills.

   9. The Debtor understands the tax refund needs to be turned over and asks that the tax

       refund be added to the plan so that she may spread the amount over the remaining months

       of her plan. The Debtor can afford the proposed monthly payment increase as opposed to

       a lump sum turnover.

   10. The Debtor seeks to modify the plan to raise her monthly plan payment to $648 a month

       beginning August of 2019 until the end of the plan to account for the unpaid tax refund.



       WHEREFORE, the Debtor respectfully requests that this Court modify the Debtor’s Plan

Post Confirmation to raise the plan payment to $648 a month beginning August of 2019 until the

end of the plan and for such further relief that this Court may deem just and proper.



Dated: June 26, 2019                                 Respectfully Submitted,

                                                     By:        /s/ David H. Cutler
                                                                David H. Cutler, esq.,
                                                                Counsel for Debtor(s):
                                                                Cutler & Associates, Ltd.
                                                                4131 Main St.
                                                                Skokie, IL 60076
                                                                Phone: (847) 673-8600
